FILE COPY



Robert Ray PerezAppellant/s                                       Arturo Zepeda Arredondo,
                                                                   CUSA KBC, LLC d/b/a
                                                                       Kerrville Bus /s



                          Fourth Court of Appeals
                                 San Antonio, Texas
                                      January 10, 2014

                                    No. 04-13-00646-CV

                                    Robert Ray PEREZ,
                                        Appellant

                                              v.

       Arturo Zepeda ARREDONDO, CUSA KBC, LLC d/b/a Kerrville Bus Company,
                                  Appellees

                 From the 79th Judicial District Court, Brooks County, Texas
                              Trial Court No. 10-07-15670-CV
                           Joaquin Villarreal III, Judge Presiding


                                       ORDER
       We grant the Brooks County District Clerk’s motion for an extension of time to file the
supplemental clerk’s record. We order the record filed by January 17, 2014.



                                                   ___________________________________
                                                   Luz Elena D. Chapa, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 10th day of January, 2014.



                                                   ___________________________________
                                                   Keith E. Hottle
                                                   Clerk of Court